Citation Nr: 1722572	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  08-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating prior to October 17, 2008, and to a rating in excess of 10 percent for hallux valgus to the right foot with callus to the first toe with residual scar, since October 17, 2008.

2. Entitlement to an initial compensable rating prior to August 27, 2009, and to a rating in excess of 10 percent for carpal tunnel syndrome (CTS) to the left wrist, status post carpal tunnel release, for the period thereafter.

3. Entitlement to an initial compensable rating prior to August 27, 2009, and to a rating in excess of 10 percent for CTS to the right wrist, status post carpal tunnel release, for the period thereafter.

4. Entitlement to a total disability due to individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1999 to July 2007.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which granted in relevant part, service connection bilateral hallux valgus of the feet and bilateral carpel tunnel syndrome of both hands. Subsequent rating decision granted a 10 percent rating for hallux valgus of the right foot, effective October 18, 2009, and 10 percent ratings bilaterally for each wrist, effective August 27, 2009.

In February 2016, the Board remanded the claims for additional development. 



FINDINGS OF FACT

1. The Veteran's right foot disability manifested with no ratable symptomatology before October 17, 2008, required surgery to her right great toe for a hallux valgus condition on October 17, 2008, and presented no additional ratable symptomatology after October 17, 2008.

2. The Veteran's right wrist manifested with mild paralysis of the ulnar nerve since August 27, 2009.

3. The Veteran's left wrist manifested with mild paralysis of the median nerve since August 27, 2009.

4. The Veteran's service connected disabilities do not meet the necessary statutory criteria necessary for TDIU. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating prior to October 17, 2008, and to a rating in excess of 10 percent for hallux valgus to the right foot with callus to the first toe with residual scar, since October 17, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.440, 4.45, 4.124(a), Diagnostic Code 5280 (2016).

2. The criteria for a disability rating in excess of 10 percent for CTS of the left wrist have not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8515 (2016).

3. The criteria for a disability rating in excess of 10 percent for CTS of the right wrist have not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8516 (2016).

4. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

Hallux Valgus of the right ankle

Diagnostic Code 5280 evaluates of the foot. For unilateral hallux valgus, a 10 percent rating is assigned where the toe has been operated on with resection of the metatarsal head, or a 10 percent rating for severe impairment if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a , Diagnostic Code 5280 (2016). A 10 percent disability rating is the maximum available rating under Diagnostic Code 5280.

The Veteran contends that her right ankle warrants an increased disability rating as the 10 percent rating does not accurately reflect the severity of her condition. See December 2010 American Legion Memo.

In the present case, the Veteran was assigned a 10 percent disability rating for her right ankle, effective October 17, 2008, after she underwent a resection for her hallux valgus condition. As mentioned above, the maximum disability rating under DC 5280 for a hallux valgus condition is 10 percent. The record does not indicate any symptoms not contemplated by the General Schedule under DC 5280. Therefore, a disability in excess of 10 percent for right ankle hallux valgus is not warranted.

Carpel Tunnel Syndrome of the right wrist

Diagnostic Code 8516 evaluates the ulnar nerve. When there is mild paralysis of the ulnar nerve, a 10 percent evaluation is assigned. When there is moderate paralysis of the ulnar nerve, a 30 percent evaluation is assigned, when there is severe paralysis of the ulnar nerve, 40 percent evaluation is assigned. 60 percent is assigned for the dominant side when there is complete paralysis with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) cannot adduct the thumb; flexion of wrist weakened.

The term incomplete paralysis is defined as a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Veteran contends that her right wrist warrants an increased disability rating as the 10 percent rating does not accurately reflect the severity of her condition. See December 2010 American Legion Memo.

She was diagnosed with bilateral carpal tunnel syndrome during active duty and underwent a bilateral carpal tunnel release in March 2006. A post-operative contract examination diagnosed her with bilateral carpal tunnel syndrome. Neurological examination revealed no disturbance in sensory perception or motor function. All muscle groups were 5/5 in strength. The Phalen's test was positive, as was the Tinel's sign.

In November 2009, the evidence was reviewed by the RO and a 10 percent rating for her right wrist condition was assigned due to mild ulnar nerve paralysis. The record does not indicate any symptoms not contemplated by the General Schedule under DC 8516. The evidence shows a mild disability.  There is no evidence to show that the condition was anything more than mild.  There is no additional evidence to support an increase in the Veteran's current disability rating for CTS of the right hand. Therefore, a disability in excess of 10 percent for right CTS is not warranted.

Carpel Tunnel Syndrome of the left wrist

Diagnostic Code evaluates 8515 evaluates the median nerve. In the minor upper extremity, a 60 percent rating is assigned for complete paralysis, with the hand inclined to ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, ongoing extension of the index and middle fingers, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm, weakened flexion of the wrist, and pain with trophic disturbances. Incomplete paralysis is rated at 40 percent if severe, 20 percent if moderate, and 10 percent if mild.

The term incomplete paralysis is defined as a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Veteran contends that her left wrist warrants an increased disability rating as the 10 percent rating does not accurately reflect the severity of her condition. See December 2010 American Legion Memo.

In the present case, the Veteran was diagnosed with bilateral carpal tunnel syndrome during active duty and underwent a bilateral carpal tunnel release in March 2006. A post-operative contract examination diagnosed her with bilateral carpal tunnel syndrome. Neurological examination revealed no disturbance in
sensory perception or motor function. All muscle groups were 5/5 in strength. The
Phalen's test was positive, as was the Tinel's sign.

In November 2009, the evidence was reviewed by the RO and a 10 percent rating for her left wrist condition was assigned due to mild median nerve paralysis. The record does not indicate any symptoms not contemplated by the General Schedule under DC 8516. There is no additional evidence to support an increase in the Veteran's current disability rating for CTS in the left hand. Therefore, a disability in excess of 10 percent for CTS of the left wrist is not warranted.

II. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In the present case, the Veteran's service connected disabilities do not meet the necessary statutory requirement for TDIU. While her combined disability rating is 80 percent, her highest rated service connected disability is 30 percent for bronchial asthma. Since she does not have at least one disability rated at least 40 percent, TDIU is not warranted. The record does not indicate that the Veteran's service connected disabilities present with symptomatology that is unique to the ratings contemplated by the General Schedule. Therefore, referral for extraschedular consideration to the Director of Compensation is not merited as per §4.16(b). Based on the record, entitlement to TDIU is not warranted.

IV.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was first provided with the relevant notice and information in a letter, dated September 2007, prior to the initial adjudication of her claim. She has received additional notice letters as his additional claims were developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). She has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Board notes that the VA made considerable efforts to contact the Veteran in order to notify her about the progress of her claim and to facilitate a VA examination to support her claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed bilateral hearing loss, urachal cyst, and lung condition which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.

The Veteran has had a significant number of residences over the years, has not notified the VA of her continued address changes, has not completed requests for evidence submission, and has failed to report to a VA examination without providing adequate notice or good cause for not attending.

Pursuant to a February 2016 Board remand, the Veteran was scheduled for a VA examination for March 2016 to assess her foot and hand issues. The Veteran failed to report to the examination and did not provide any reason for her absence.

The VA made several attempts to contact the Veteran after her missed VA examination, but the efforts were futile. In March 2016, the VA made three attempts to contact the Veteran. A telephone message was left for the Veteran and letters were sent to her last known address. She did not respond to any of these correspondences. In December 2016, the VA again attempted all of the phone number of record without success. See December 2016 VA Form 27-0820. The VA contacted the Veteran's mother who stated that her daughter was a drug addict with whom she had not spoken to for over five years. She had no knowledge of her daughter's current whereabouts.

Under 38 U.S.C.A. §3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

The Veteran has not presented good cause for her failure to report for VA examinations scheduled in March 2016. Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause. The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). As mentioned above, where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§ 3.655  (a)-(b) (2016). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The Veteran is encouraged to notify the VA of her current contact information and present any additional evidence she feels may benefit her claim; however, based on the current record, the Veterans claims do not warrant an increased rating in any of her extremities and she is not considered unemployable based on her service connected disabilities.



ORDER

Entitlement to an initial compensable rating prior to October 17, 2008, and to a rating in excess of 10 percent for hallux valgus to the right foot with callus to the first toe with residual scar, since October 17, 2008 is denied.

Entitlement to an initial compensable rating prior to August 27, 2009, and to a rating in excess of 10 percent for carpal tunnel syndrome (CTS) to the left wrist, status post carpal tunnel release, for the period thereafter is denied.

Entitlement to an initial compensable rating prior to August 27, 2009, and to a rating in excess of 10 percent for CTS to the right wrist, status post carpal tunnel release, for the period thereafter is denied.

Entitlement to a total disability due to individual unemployability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


